JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed on April 7, 2005, and April 26, 2005, be affirmed. Appellant challenges the district court’s dismissal of his complaint seeking an order compelling the United States Ambassador of the Philippines and the Secretary of State to issue a visa for his fiancee. The district court’s dismissal was proper because the district court lacked the authority to review the consular decision regarding issuance of the visa to appellant’s *23fiancee, a citizen and resident of the Philippines whom he has never met. Saavedra Bruno v. Albright, 197 F.3d 1153, 1159 (D.C.Cir.1999); City of New York v. Baker, 878 F.2d 507, 512 (D.C.Cir.1989).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.